Title: To James Madison from Elias Vanderhorst, 13 July 1802
From: Vanderhorst, Elias
To: Madison, James


					
						Sir.
						Bristol July 13th. 1802.
					
					Since my last respects to you of the 15h. of May I have not been honored with any of your 

favors.
					For some time past the weather here has been uncommonly cold for the season, which I 

am apprehensive will have an injurious effect on the growing crops, particularly Wheat, tho’ the 

fields at Present wear a much more Promising appearance than could, under such circumstance, have 

been expected, and the reports  of the Farmers in General are by no means 

unfavorable, but yet if I were to hazard an opinion so early in the Year, respecting the 

approaching Harvest, it would be less sanguine than that with which the Majority of People here 

seem now to be impressed.
					Enclosed I have the pleasure of handg. you Accts. of all the Imports & Exports which have 

taken place within my District by American Vessels, for the half Year ending the 30h. Ulto. 

likewise the State of the Bristol Infirmary Just Published, also a few of our latest News–Papers and 

the last London Price Currents.  I have the Honor to be with great respect Sir Your most Obedt. & 

most Hb. Servt.
					
						Elias Vander Horst
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
